Citation Nr: 1804498	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-23 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), nervousness, obsessive compulsive disorder (OCD), insomnia, paranoia, anti-socialness, introversion, panic disorder, attention-deficit/hyperactivity disorder (ADHD), adjustment disorder, depression, and anxiety.  

2.  Entitlement to service connection for a kidney disability, to include polycystic kidney disease.  

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder and/or a kidney disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from September 1973 to March 1977 and from January 1983 to October 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs Regional Office (RO), which, denied service connection for polycystic kidney disease with transplant, hypertension, and PTSD with nervousness, anxiety, depression, OCD, insomnia, anti-socialness, introversion, and paranoia.  

The Veteran submitted a statement dated in July 2010 and indicated that she was requesting entitlement to service connection for APKD [adult polycystic kidney disease] with transplant, depression, and hypertension.  Given that this statement was received within a year of the January 2010 rating decision, the Board construes this statement as a Notice of Disagreement (NOD) to the January 2010 rating decision.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of the proceeding has been reviewed and associated with the claims file.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of her condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for PTSD, nervousness, anxiety, depression, OCD, insomnia, anti-socialness, introversion, and paranoia as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, to include panic disorder, ADHD, and adjustment disorder.  

The issues of entitlement to service connection for a kidney disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD , depression, and anxiety and competent medical evidence indicates that such PTSD, depression, and anxiety, are causally related to in-service military sexual traumas.  


CONCLUSION OF LAW

The criteria for service connection for PTSD, depression, and anxiety have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for PTSD, depression, and anxiety.  As this represents a complete grant of the benefit adjudicated herein, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C. §§  5102, 5103, 5103A, 5107 (2012), is necessary.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Cohen, 10 Vet. App. at 140.  If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).    

38 C.F.R. § 3.304(f)(5) provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.   Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Furthermore, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the listed sources.  Id.  Examples of behavior changes that are indicative of the claimed stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  Finally, VA may submit evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt shall be given to the Veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that service connection is warranted for an acquired psychiatric disorder due to two instances of military sexual trauma (MST).  

Throughout the time period of this claim, the Veteran has been assessed with PTSD, depression, anxiety, insomnia, ADHD, and adjustment disorder.  

With regard to the two MSTs in service, the Veteran testified and submitted statements indicating that she was sexually assaulted while in basic training in 1973 and subsequently in 1974 after completing basic training.  After the second incident, she started picking at her face and attempted suicide by cutting her wrists.  

The Veteran's service treatment records reveal that she went to receive treatment in January 1974 at the air force base for an unrelated issue.  Physical examination revealed self-inflicted cuts on her wrists.  

The Veteran submitted buddy statements by her older sister, stepfather, ex-husband, and military friend.  These statements reveal that the Veteran informed her older sister, mother, ex-husband, and military friend about the two sexual assaults at various times after the sexual assaults occurred.  

The Veteran's treatment records indicate that she received continuous treatment for her acquired psychiatric disorder, including PTSD, throughout the time period of this claim.  Her VA treatment records indicate that she was diagnosed with PTSD from military sexual trauma in August 2014.  Furthermore, she attended outpatient therapy from May to August 2017 and was assessed with symptoms of unresolved PTSD stemming from an unaddressed military sexual trauma in her early twenties.  

The Veteran submitted an August 2017 VA physician statement by B.Z., M.D.  Dr. B.Z. stated that the Veteran was receiving mental health treatment for PTSD which stemmed from severe military sexual trauma.  Furthermore, the Veteran had also developed comorbid depression and generalized anxiety disorder that was directly related to military sexual trauma.  

After reviewing the evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is warranted.  The Veteran has provided consistent statements describing two military sexual traumas that occurred in service and there is nothing in the record to directly contradict these assertions or that would indicate that she is not credible.  Furthermore, the Veteran submitted buddy statements from her family and friends indicating that she relayed the two in-service sexual assaults to several individuals.  While the events in question have not been specifically verified in the military records, other evidence, including service treatment records indicating that she had self-inflicted cuts on her wrists in January 1974, corroborate the sexual assaults.  Furthermore, the August 2017 statement by Dr. B.Z. confirms that her diagnoses of PTSD, anxiety, and depression are directly related to her military sexual traumas.  

The Board acknowledges the June 2009 VA psychiatric consultation, in which the therapist appeared to assume that the source of the Veteran's PTSD was not MST related.   However, there is no documentation in the file containing a statement and/or medical opinion indicating that the Veteran's acquired psychiatric disability is not related to her military sexual traumas.  Accordingly, the Board gives no weight to this statement.  

In sum, the Board finds that the Veteran's acquired psychiatric disorder, including PTSD, anxiety, and depression is related to the in-service military sexual traumas and service connection is warranted.  38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is granted.  


REMAND

Hypertension

The Veteran has been assessed with hypertension and asserts that it is due to her service connected acquired psychiatric disorder and/or her kidney disability.  

The Board notes that the Veteran has not been afforded a VA examination with regard to her claim of service connection for hypertension.  The Board finds that one should be provided given that there is a current disability and an indication it may be related to her service connected disability, to include the now service connected psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Kidney Disability

The Veteran has been assessed with polycystic kidney disease status post renal transplant and asserts it was incurred in service and/or was aggravated by service.  

A November 1973 service treatment record indicates "squamous & renal," however, there is no elaboration on the meaning of this notation.  

During the Veteran's hearing, she indicated that she had an ultrasound on her kidneys in the military and also had urinary tract infections (UTIs) and kidney infections in service.  Unfortunately, the Veteran's complete service treatment records are not available.  

The Veteran submitted a July 2014 VA physician statement.  The physician indicated that the Veteran had polycystic kidney disease during her service time but it was "underdiagnosed."  The physician further indicated that this is a congenital disease, which manifests later in life.  

The Board notes that congenital or developmental diseases, but not defects, may be service connected.  Quinn v. Shinseki, 22 Vet. App. 390, 394 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C. § 1110 ).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).

"[A] defect differs from a disease in that the former is "more or less stationary in nature" while the latter is 'capable of improving or deteriorating.'"  Quinn, 22 Vet. App. at 394.  Therefore, "any worsening - any change at all - might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  Id. at 395; see also O'Bryan v. McDonald, 771 F.3d 1376,1380 (Fed. Cir. 2014) ("[A] congenital or developmental condition that is progressive in nature - that can worsen over time - is a disease rather than a defect. A progressive congenital or developmental condition does not become a defect simply because it ceases to progress.").

Accordingly, the Board finds that a VA examination is warranted to determine whether the Veteran's kidney disability is related to service, including whether it is a congenital defect or disease.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her hypertension.  The claims file, including this remand, is to be reviewed by the examiner so that her or she may become familiar with the pertinent medical history of her hypertension and this review should be noted in the examination report.  

The examiner should provide the following opinions:

A.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension is caused by her service connected acquired psychiatric disorder?

B.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension has been aggravated (chronically worsened) by her service connected acquired psychiatric disorder?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the hypertension prior to aggravation?

C.  If service connection is found for the Veteran's kidney disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension is caused by her kidney disability?

D.  If service connection is found for the Veteran's kidney disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension has been aggravated (chronically worsened) by her kidney disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the hypertension prior to aggravation?

E.  If the Veteran's hypertension is not caused or aggravated by her service connected psychiatric disorder and/or her kidney disability, is it at least as likely as not (probability of at least 50 percent) that the hypertension is etiologically related to and/or had its onset during her period of active service?

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2.  Schedule the Veteran for a VA examination to determine the etiology of her kidney disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all kidney disabilities found on examination and identified during the pendency of this claim, or around December 2008 to the present.  For any diagnosed kidney disability, the examiner should provide an opinion to the following: 

A.  Is any diagnosed kidney disability a congenital defect or disease?  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990).]  

B.  For any diagnosed kidney disability that is a congenital defect, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional kidney disability?

C.  For any kidney disability that is a congenital disease,  is it clear and unmistakable that the condition preexisted the Veteran's military service?

If so, is it also clear and unmistakable that the preexisting lumbar spine disease was not aggravated (i.e., permanently worsened) during the Veteran's military service?

D.  For any kidney disability that is not a congenital defect or disease, is it at least as likely as not (a probability of 50 percent or greater) that the kidney disability had its onset in and/or is otherwise etiologically related to the Veteran's period of active service?

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and her representative should be afforded the applicable time period in which to respond.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


